 C.V. URANGA635C.V. Uranga d/b/a Paso del Norte Oil Company ofEagle PassandJesus V.Garcia.Case 23-CA-2903November 7, 1968DECISION AND ORDERBY MEMBERS BROWN,JENKINS,AND ZAGORIAOn May 31, 1968, Trial Examiner Alvin Liebermanissued his Decision in this proceeding, finding that theRespondent had engaged in and was engaging incertain unfair labor practices and recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, the Respondent andthe General Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds no prejudicialerrorwas committed.'The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and the briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'after subparagraph (b):(c)Discouraging membership in any labor organi-zation by threatening to close its business or byintimating through other words or conduct of similarimport that it will discontinue its business upon aunion's organization of its employees.2.Renumber the present paragraphs 1(c) and 1(d)as 1(d) and 1(e), respectively.3. Insert after the second indented paragraph ofthe notice attached to the Trial Examiner's Decisionthe following:WE WILL NOT do anything to make you thinkthat we will close our business if you should decideto organize, form, join, or assist any union for the-purpose of bargaining collectively through anyunion or representative of your choice as to wages,hours of work, and any other terms or conditionsof employment."would close his business"if the employees"were not satisfied [and]happy." This utterance coupled with the Respondent's further assertionthat "he had enough money to sustain himself, and that we [theemployees]would be out of work" warrants a finding of violation ofSection8(a)(1)because the tendency of such statements mayreasonably be expected to have interfered with the free exercise ofemployee rights under the Act whether or not the employees actuallyfelt intimidated by such remarks.JoySilkMills v. N.L.R.B.,185 F.2d732 (C.A.D.C.), cert.denied 341 U.S. 914.TRIALEXAMINER'S DECISIONORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedbelow, and hereby orders that the Respondent, C. V.Uranga d/b/a Paso Del Norte Oil Company of EaglePass, Eagle Pass, Texas, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's Recommended Order, as herein modified:1.Amend paragraph 1 by inserting the followingOr. Respondent'sMotion to Dismiss the Trial Examiner ruled thatif itwere established that witnesses called by the General Counsel werecoerced by appealing to their sympathy for Garcia and Garza, thecredibility and weightascribed tosuch witnesses and their testimony,respectively,would be affectedaccordingly. In this regard the TrialExaminer determined that no finding based on the testimonyof UvaldoChacon should be made. We agree withthe TrialExaminer that theunfair labor practices found herein are established without consideringthe testimonyof Chacon. However,after a careful review of the entirerecord of this case,we do not believe it has been establishedor that itcould be inferred thatChaconor any other witness was "coerced" bythe General Counsel's representativeduringthe pretrial investigation.2We findmerit in the GeneralCounsel'sexceptions to the TrialExaminer's failure to find an independent violationof Section8(a)(1)with regardto theRespondent's remarks delivered to a majority of theemployees in December1967,inwhich the Respondent stated that heStatement of the CaseALVIN LIEBERMAN, Trial Examiner: The trial in thisproceeding,with all parties except the Charging Partyrepresented,was held before me in Eagle Pass, Texas, onFebruary 27, 28, 29, and March 1, 1968, upon a complaint ofthe General Counsel' and respondent's answer.2 In general,the issues litigated were whether, as the complaint alleges,3respondent violated Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended (herein called the Act).Particularly, the questions for decision are as follows:1.Did respondent engage in independent violations ofSection 8(a)(1) of the Act by coercively interrogating and'The complaint was issued on a charge filed on December6, 1967,by JesusV. Garcia.2During the trial the complaint was amended to set forthrespondent's name as it appears in the caption.The complaint wasfurther amended by substituting the date "October2, 1967" for thedate "October6, 1967"in paragraph7(k). Upon theamendment of thecomplaint paragraphs 2, 3, 4, 5, 6, and 8 of the answer were amended toadmit the correspondingly numbered paragraphs of the amendedcom3plaint.Inasmuch as a careful examination of the record reveals that noevidencewas introduced by the General Counsel to support theallegations of paragraphs7(a), (b), (c), (h), (I), (m), and(n) of thecomplaint,those paragraphs as well as the related portion of paragraph10 ofthe complaint are now dismissed.Accordingly,subsequentreferences to the complaint appearing in this Decision will be withoutregard to these allegations.173 NLRB No. 99 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreatening employees; by creating the impression that theirefforts to obtain representation by a labor organization wereunder surveillance; by seeking information from employeesconcerning their having spoken to agents of the National LaborRelations Board (herein called the Board); and by encouragingemployees not to cooperate with agents of the Board92.Did respondent violate Section 8(a)(3) and (1) of theAct by discharging two employees, Jesus V. Garcia andRicardo Garza?Upon the entire record,' upon my observation of thewitnesses and their demeanor while testifying,5 and uponcareful consideration of the arguments made and the briefsubmitted by the General Counsel, I make the following:FINDINGS OF FACT1.JURISDICTIONRespondent, a Texas corporation whose principal office andplace of business is located at Eagle Pass, Texas, is engaged inwholesale distribution of petroleum and related products,includingbutane.During 1967,6 a representative period,respondent sold products valued at more than $50,000 tocustomers located outside the State of Texas. Accordingly, Ifind that respondent is engaged in commerce within themeaning of the Act and that the assertion of jurisdiction overthismatter by the Board is warranted.SiemonsMailingService,122 NLRB 81, 85.II.THELABOR ORGANIZATION INVOLVEDAmalgamated ClothingWorkers of America, AFL-CIO(hereincalledthe Union),isa labor organizationwithin themeaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionBriefly, this case concerns itself with events which occurredwhile employees of respondent were looking for a labororganization to represent them in theirdealingswith respon-dent.Among these, the complaintalleges,wasrespondent'sinterrogation of, and threats to, employees, its solicitation ofemployees to refram from speakingto agentsof the Board; itscreationof the impression among employees that theirorganizational efforts were being monitored; and its dischargeof two employees,JesusV. Garcia and Ricardo Garza.The General Counsel contends that the discharges contra-vened Section 8(a)(3) of the Act and that respondent's otherconduct was independently violative of Section 8(a)(1).7 Forits part, respondent denies that it engaged in the independentviolations of Section 8(a)(1) set forth in the complaint.Concerning its alleged infringement of Section 8(a)(3),respondent's position is that Garcia and Garza were dismissedfor cause.8B. Preliminary Facts1.The investigationAt the outset of the trial respondent moved to dismiss thecomplaint9 on the ground, among others, that Frank Herrera,Jr.,one of the lawyers representing the Government'in thisproceeding, "engaged in improper activities during the courseof the investigation, prior to the issuance of the complaint inthismatter." Supporting this branch of its motion respondentalleged thatHerrera "attempted to persuade prospectiveprosecutingwitnesses to testify against the Respondent bysuggesting to them that by so doing, they would enable or help[Garcia and Garza] the two (2) complaining witnesses to gettheir jobs back."Respondent's motion to dismiss the complaint was denied.In ruling on the motion, however, I stated that if it wereestablished that "witnesses called by the General Counsel werecoerced . by appealing to their sympathy for Garcia andGarza ... that fact will certainly affect the weight of theirtestimony and even their credibility." See, in this connection,N.L.R.B. v. Capitol Fish Company,294 F.2d 868, 871 (C.A.5).Three witnesses who appeared in-this matter testified thatwhen they were interviewed by Herrera while the charge in thiscasewas under investigation he did, in fact, appeal to theirsympathy for Garcia and Garza. Of these, only one, UvaldoChacon, gave evidence concerning the events with which thiscase is concerned. In accordance with the statement made inconnection with my ruling on respondent's motion to dismissthe complaint concerning the credibility of, and the weight tobe ascribed to testimony given by, a witness to whomsympathetic appeals were made I will base no finding onChacon's evidence.2.Respondent's businessRespondent buys and sells petroleum and butane in bulk.Respondent does business on the basis of contracts with4Issued simultaneously is a separate order correcting the steno-grapshic transcript of this proceeding in several respects.Many ofthe witnesses who appeared in this proceeding were fluentin Spanish,but not in English.Accordingly,the questions put to themwere translated from English into Spanish and their answers given inSpanish were translated into Englishby A. ReneBarientos,DistrictClerk of Maverick County, Texas, who was duly swornto serve asinterpreter at the trial. The demeanor of the witnesses who testified inthismanner has not been taken into account in determining theircredibility.6Unless otherwise noted all dates subsequently referred to in thisDecision fall within 1967.7In pertinent part these sections provide:Sec. 3.(a) It shall be an unfair labor practice for an employer-(1) to interfere with,restrain,or coerce employees in theexercise of the rights guaranteed in section 7;(3) by discrimination in regard to hire or tenure of employment... to encourage or discourage membership in any labor organiza-tion....Section 7, insofar as relevant, provides as follows:Sec. 7. Employees shall have the right to self-organization, toform, join,or assist labor organizations,to bargain collectivelythrough representatives of their own choosing,and to engage inother concerted activities for the purpose of collective bargaining orgther mutual aid or protection ....Respondent having waived oral argument at the conclusion of thetrial and not having submitted a brief, its stand on the issues in this caseis gleaned from its opening statement;the various grounds on which itbased its motions to dismiss the complaint,which were denied, itsanswer;and the evidence which it adduced.9This motion has been incorporated into the record of this case. C V. URANGAcustomers providing for the delivery of specified quantities oftheproduct concerned eachmonth.These agreements,apparently, have no fixed term, are frequently canceled by thecustomer, and, with equal frequency, are replaced by newcontracts.Respondent makes deliveries to its customers by railroad,the products being transported in tank cars. Respondent sendsits own trucks to refineries to collect the petroleum it sells.These trucks normally arrive at respondent's plant in the earlyafternoon. The petroleum which they bring from the refineriesisthen transferred to the tank cars which are picked upbetween 7:30 and 8 p.m.Notwithstanding the necessity for the trucks to return torespondent's plant early enough to permit the railroad cars tobe loaded before their scheduled pickup time, for a period ofseveral weeks, including almost the entire month of Septem-ber, the trucks arrived 2 to 3 hours beyond their normal time.Thiswas the cause of concern to Charles V. Uranga,respondent's president, not only because it delayed the loadingof the tank cars, but also because the employees who loadedthe cars were complaining about working late to complete thetransfer of petroleum from the trucks to the cars.Respondent's drivers are authorized, while on their routes,to purchase fuel for their trucks and to have tires repaired asthe necessity arises. They are required, however, to obtain billsfrom the suppliers of these goods and services, which, innormal course, are deposited in respondent's office.3.Respondent's hiring of Guerrero and GuajardoAs will be more fully set forth below, Jesus V. Garcia andRicardo Garza, who were employed by respondent as drivers,were discharged on September 25 and 26, respectively.) oAbout a week before these discharges respondent hired MikeGuerrero to work as a driver. Some 3 weeks after thetermination of the employment of Garcia and Garza anotherdriver, Hector Guajardo, was hired.' i4.The efforts of respondent's employees to obtainrepresentationStarting in August and continuing until about the end ofSeptember respondent's drivers discussed, among themselves,the advisability of being represented by a labor organizationand some agreed that such a course would be desirable. Mostof the talking, in this regard, was done by Ricardo Garza andJesus V. Garcia.To implement the efforts of the drivers to obtainrepresentation Garcia, in mid-August, conferred with Henry delaGarza, a representative of the Union. At this meeting, asGarcia testified, he was informed that the Union could notrepresent the drivers, "but that [de la Garza] would getanother union to which [the drivers] could belong, and [de laGarza]would try to get somebody that would help [the10Thedischarge of these employees is alleged in the complaint ashaviliiAbeen violativeof Section 8(a)(3) of the Act.My findings as to the hiring of Guerrero and Guajardo are basedon the testimony of Jose Yerba, one of respondent'sdrivers, andUranga, respectively.Uranga's testimony concerning the time Guerrerobegan toworkfor respondent cannot serve as the basis for a finding637dnversl ."In addition to this advice de la Garza gave Garcia two copiesof a pamphlet issued by the Union purporting to set forthrights of employees protected by the Act.12 One of theseGarcia kept. The other he gave to Garza, his fellow driver.At another conference with de la Garza, the Union'srepresentative, about a week before Garcia's discharge, Garciareceived about 12 more copies of this pamphlet. These hedistributed among respondent's drivers. However, this was notdone in the usual manner; i.e., Garcia did not station himself ina conspicuous place and openly pass out the pamphlets. On thecontrary, they were dispensed rather covertly. As Garcia put it"one of them [he]gave[to an employee] right to his house.... and dthers in the car, and another one [he] gave to a boythat was ... making repairs [to an automobile] .... and theothers [he distributed]when we came from the trip ...outside of the plant."C. Facts Concerning Respondent's Alleged IndependentViolations of Section 8(a)(1) of the ActThe complaint alleges, and the answer denies, thatrespondent independently violated Section 8(a)(1) of the Actby interrogating employees concerning their efforts to obtainrepresentation, by telling an employee that it was aware of theidentity of the persons who were distributing pamphlets issuedby the Union, by threatening employees, by seeking informa-tion from employees concerning their having spoken to agentsof the Board, and by encouraging employees not to cooperatewith such agents. Inasmuch as the evidence establishes arelationship between a meeting held on December 17, which atthe request of respondent was attended by employees, and thelast three items set forth above they will be consideredtogether. The other two items will be taken up individually.1.The alleged interrogationNotwithstanding its denials, I find that respondent interro-gated employees in the manner set forth in the complaint. Ifurther find that the employees questioned were not informedthat their answers would not subject them to reprisals andwere not told that they could, with impunity, refrain fromanswering.The first instance of employee interrogation disclosed bythe record occurred on September 25. On that day, during aconversation between Uranga, respondent's president, andFrancisco Chavez, one of its drivers, concerning the late arrivalof respondent's trucks,) 3 Uranga asked Chavez to identify theemployees "making the strike," whether he "was in thestrike," and to name the person who was distributing thephamphlets14 issued by the Union. Chavez replied that he,himself, was not involved in what Uranga termed the "strike";that he did not know who was; and that he did not know whobecause of its vacillating and contradictory nature.12A copy ofthis pamphlet is in evidenceas G.C. Exh 2.13A discussionof this situation appears earlier in this Decision.i4As alreadyfound, the pamphlets in question were received fromthe Union's representative about a week earlier and had been distributedby JesusV. Garcia. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas distributing the pamphlets.' 5On the following day, September 26, respondent dischargedRicardoGarza.' 6While receiving his final check fromGonzales, respondent's dispatcher,'Garza asked Gonzaleswhether there was a connection between his dismissal and "therumors of a union." Gonzales did not answer. Instead, heasked Garza "who is the promoter of the union?" In replyGarza named Garcia.A week later Gonzales interrogated another driver, AmadoFerez. On October 2, while Ferez was in Gonzales office onroutine business, Gonzales asked him whether he "was involvedin the union "2.The alleged impression of surveillanceNot only did Gonzales, respondent's dispatcher, ask Ferezabout his relationship to the Union, as found above, but alsoabout the identity of the persons distributing the unionpamphletsWith respect to the latter, after Ferez deniedknowing who the distributors were, Gonzales told Fereznotwithstanding the covert manner in which the pamphletshad been passed out, that "he [Gonzales] knew more or lesswho was handing out the papers for the union ... that ...Garcia and Garza were the ones that were handing out thepapers."' 83.The December 17 meetingOn December 16, Uranga learned that an agent of the Boardwas interviewing some of respondent's employees. Apparentlysurmisingthat these interviews had a relationship to the chargein the instant case and after discussing the matter withrespondent's lawyer, Uranga decided to have a meeting withrespondent's drivers the next day, December 17. The meetingwas attended by a substantial number of drivers, some ofwhom were directed to be present by Uranga and some byGonzales.Ferez was among those who were notified of the meetingbyGonzales, respondent's dispatcher.Whiledoing thisGonzales asked Ferez whether he had already talked to theBoard agent. Ferez told Gonzales that he had not done so.At the meeting several matters were discussed. Among themwas the subject of the drivers being interviewed by the Boardagent. In this connection Uranga, respondent's president, firstinquired of the employees present as to their having "spokento this man." Uranga then went on to say that although theycould refuse to do so, under the law "they were free to go totalk to this man"; that "he would not be opposed if [they]would give frank testimony", and that he was not asking themnot to do so, nor was he establishing any prohibitionrespecting either their speaking with, or giving a signedstatement to, the Board agent. In short, as one driver whoattended the meeting testified, Uranga told the employees thatthe matter was their "thing, that it was up to [them and their]judgment."' 9Another matter mentioned by Uranga at the December 17meetingwas the possible discontinuance of respondent'sbusiness. In this regard, as Morales testified, Uranga referred torespondent's growth and the improvement of its equipment.He then veered to the wages earned by the drivers, stating, inthis connection, that if they "were not satisfied, that if [they]were not happy, he would close his business and [theemployees]would be out of work." While testifying on thispointMorales several times said that he did not know whyUranga made this statement; that he did not understand it; andthat he did "not know whatsense[Uranga]was trying tomake with that."D. Contentions and Concluding Findings ConcerningRespondent's Alleged IndependentViolations ofSection 8(a)(1) of the ActThe complaint alleges, and the General Counsel contends,that by interrogating employees concerning the Union and bytelling one of them that respondent knew who was responsiblefor the distribution of the union pamphlets respondentviolated Section 8(a)(1) of the Act. Respondent has deniedthese allegations.Respondent's denials, however, have been1sMy findings as to this conversation are based on testimony givenby Chavez,who testified through the interpreter. Uranga admitted thathe spoke to Chavez about the late arrival of the trucks and that he askedChavez, in this regard, the Spanish equivalentof "Are youunited as agroup to purposely come in late?" Uranga further testified that inputting this questionto Chavezhe used the Spanish word "huelga."Explaining his use of this word Uranga stated that" `United'in Spanishhas a word of 'union'[and that) `union'to [respondent's employees]would be 'huelga'or along the same lines." For several reasons I cannot _accept the gloss put upon the conversation by Uranga.First, he, himself,stated that "huelga" means"strike." Second, in no Spanish-Englishdictionary which I have consulted is the word "huelga" translated as"united." On the other hand,allof them,as did Uranga,translate it as"strike."See"ValezquezSpanish Dictionary";"Mr.Kay's ModernSpanish-EnglishDictionary",Williams,"SpanishandAmericanDictionary."Finally, had the trucks'delay been Uranga's only concernit is improbable that in a conversation on that subject he would haveasked Chavez for the identity of the pamphlets'distributor.AlthoughUranga denied asking Chavez this question his denial was general andcouched in the language of the complaint.As willappear, JesusGonzales, respondent'sofficemanager and dispatcher,also used thisform in denying the conduct attributed to him by witnesses for theGeneral Counsel in testimony which,likeChavez',was specific anddetailed. I do not find general denials such as these convincing in theface of contrary specific and detailed testimony.Accordingly,I shallgive them no weight.i6As alreadynoted,this discharge and Garcia's on theprevious dayare alleged in the complaint as having been violative of Section 8(a)(3)of the Act.17 Respondentdoes notcontest Gonzales'supervisory status or itsresponsibilityfor his conduct.18 My findings as to Gonzales'interrogationof Garza andFerez andhis statements concerning the names of the pamphlet distributors arebased upon, and the quotations are takenfrom, testimony given byGarza andFerez. Gonzales'denials, in this regard,are given no weightfor thereasons setforth in footnote15. Respecting denials, a matterconcerningFerezmust be noted. In a pretrial conference withrespondent'slawyer,whichwas attendedby Uranga,respondent'spresident,Ferez denied thatGonzaleshad spoken to him about theUnion. At thetrialFerez explained that he was afraidthat he wouldhave lost his jobif he told respondent's lawyerthatGonzales had, infact,interrogated him regardingthe Union and haddiscussed with himthe distribution of the union pamphelts.Even thoughthere may havebeen no basis for the fear which Ferez felt, his explanation has the ringof truth. Accordingly,Iaccept it and draw no adverse inferenceconcerning his credibilityby reasonofwhat transpired at theconference in question.19The quotations in the text are taken from, and my findings withrespect to this phase of the December 17 meeting are based upon asynthesisof, the testimony given by Uranga and two drivers, Gustavo C.Morales and Ferez. C.V URANGAovercome by the proof.Concerning the interrogation allegations of the complaint,the evidence shows that Uranga and Gonzales, respectivelyrespondent'spresident and dispatcher,made inquiries ofemployees respecting their involvement and that of others inthe drivers'movement to obtain union representation, theidentity of the leader of the movement, and the identity of theemployees who had distributed union pamphlets. Inasmuch asthe employees questioned were not assured that they wouldnot suffer reprisal by answering and were not informed thatthey could, with impunity, remain silent, I find that theirinterrogation was coercive and, therefore, violative of Section8(a)(1) of the Act.Cohen Bros. Fruit Company,166 NLRBNo. 2.Ialso find that respondent violated Section 8(a)(1) of theAct by Gonzales' statement to Ferez, one of respondent'sdrivers, that he knew that the union pamphlets had beendistributed by Garcia and Garza. In view of the covert mannerinwhich the pamphlets were passed out to employees,Gonzales' remark concerning the identity of the distributors,who were engaged in an activity protected by the Act,20smacked of surveillance. That the evidence does not show thatrespondent actually spied upon the employees who handed outthe pamphlets is not important. What is significant is thatGonzales' comment "plainly created an impression of sur-veillance[which]tended to restrain and interfere withemployees in the exercise of their rights guaranteed under theAct."Mitchell Plastics, Incorporated,159 NLRB 1574, 1576.See alsoEdinburg Manufacturing Company,164 NLRB No.18, enfd. 394 F.2d 1 (C.A. 4, 1968).The General Counsel contends that respondent engaged inadditional violations of Section 8(a)(1) of the Act by itsconduct at, and immediately preceding, the December 17meeting. The specific acts complained of are interrogation ofemployees by Uranga and Gonzales, respectively respondent'spresident and dispatcher, as to their having spoken to an agentof the Board; a threat by Uranga to discontinue respondent'sbusiness should the Union be successful in organizing itsemployees; and Uranga's solicitation of employees to refrainfrom speaking to, or signing statements for, the Board'srepresentative.Insofar as the last two allegations are concerned, they donot appear to have been established by a preponderance of theevidence, and I so find. Respecting the claimed threat,although Uranga did say, as Morales, a driver employed byrespondent, testified, that he "would close his business" if theemployees "were not satisfied [and] happy" with their wages,this statement, it seems to me, is too ambiguous to constitute athreat that respondent would discontinue its business upon theUnion'sorganizationofrespondent'semployees.Theambiguity of Uranga's utterance, in this regard, is heightened, Ifind, by the fact that neither the Union, nor the efforts ofrespondent's employees to obtain representation was men-tioned at the meeting. Cf.HiltonHotels Corporation,138NLRB 135, 136, 140 (Tucker-Miller incidents). Finally, I notethat in the course of his testimony concerning Uranga'sstatement here under discussion Morales remarked that he didnot understand it and that, in essence, it made no sense.The General Counsel's contention that at the December 17meeting Uranga urged employees not to speak with, or give639statements to, the Board's agent, likewise, lacks evidentiarysupport. The proof not only does not establish this allegation,but seems, instead, to establish the contrary. Thus, as I havefound, Uranga, in essence, told the employees who attendedthemeeting that they were free to talk to the Board'srepresentative, that they were not being asked not to do so,nor were they being prohibited from speaking with, or signingstatements for, the Board's agent; and that although they hadthe right to refuse to do either this was a matter they had todecide for themselves. This is a far cry from the complaint'sallegation that at the meeting Uranga "solicited the employeesto refrain from speaking to, or signing statements for, an agentof the Board."The remaining conduct complained of, insofar as this phaseof the case is concerned, relates to the interrogation ofemployees by Uranga and Gonzales, respectively respondent'spresident and dispatcher, concerning their having spoken tothe agent of the Board. I have found that such inquiries weremade by Uranga and Gonzales. However, the inherentcoerciveness of such inquiries was effectively neutralized anddissipated by Uranga's subsequent unequivocal statements tothe employees regarding their freedom to speak to the Board'srepresentativewithout fear of reprisal.Cf. Livingston ShirtCorporation,107 NLRB 400, 402-403, andMarr Knitting,Inc.,90 NLRB 479, 480.In sum, I conclude that respondent committed unfair laborpractices within the meaning of Section 8(a)(1) of the Act bycoercively interrogating employees concerning their efforts atobtaining representation by a labor organization, the extent oftheir involvement in this movement, and their activities, andthose of other employees, in its support; and by creating animpression that the activities of employees in furtherance ofthis movement were under surveillance.Ifurther conclude, considering the record as a whole, thatthe General Counsel has not sustained his burden of proving bya preponderance of the evidence that respondent threatened todiscontinue its business should the Union be successful inorganizing its employees or that respondent solicited em-ployees to refrain from speaking to, or signing statements for,an agent of the Board. I conclude finally, respecting thisbranch of the case, that respondent's interrogation ofemployees concerning their having spoken with a Board agentwas, inthe circumstances, not coercive. In view of theconclusions set forth in this paragraph, I will recommend thatparagraphs 7(o), (p), (q), (r), and the relating portion ofparagraph 10 of the complaint be dismissed.E. Facts Concerning Respondent's Alleged Violations ofSection 8(a)(3) of the ActJesusV. Garcia and Ricardo Garza were discharged byrespondent on September 25 and 26, respectively. Thecomplaint alleges that these discharges were violative ofSection 8(a)(3) of the Act.Garcia and Garza had been employed by respondent asdrivers for substantial periods of time. Their activities insupport of the movement among respondent's drivers to obtainrepresentationby a labor organization have already beendiscussed.Briefly summarizing my findings in this regard,Garcia and Garza did most of the talking in favor of such a20Stoddard-Quirk Manufacturing Co.,138 NLRB 615, 620. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDmove. In addition, Garcia discussed this matter with Henry delaGarza, an agent of the Union, on two occasions, the first inmid-August and the second about a week before his discharge.During their second meeting de la Garza gave Garcia pamphletspublished by the Union which Garcia promptly distributedamong respondent's drivers. It thus appears that Garcia andGarzawere the principal advocates of the representationmovement among respondent's employees and respondentdoes not deny that it had knowledge of this.On September 25, upon returning from a trip, Garcia wasinformed that Uranga, respondent's president, wanted to talkto him. Accordingly, Garcia went into Uranga's office. After adiscussion relating to the condition of Garcia's truck andGarcia's satisfactionwith his wages, Uranga told Garcia, asGarcia testified, that "I [Uranga] have no use for you."21 Atthe conclusion of their conversation Uranga gave Garcia twochecks, one representing his current earnings and the othercovering his accrued vacation pay.On the day on which Garcia was discharged a notice wasposted on respondent's bulletin board directing Garza not to"go out on a trip" the next day, September 26, but to "cometo the office." Upon doing so Garza was informed of hisdischarge by Gonzales, respondent's dispatcher.Garza asked Gonzales the reason for his dismissal. Notreceiving an answer, Garza asked Gonzales whether he wasbeing discharged "on account of the rumors of a Union."Insteadof replying Gonzales asked Garza "who is thepromoter of the union.." Naming Garcia, whose employmenthad been terminated on the previous day,22 and still notreceiving an answer from Gonzales as to the reason for hisdischarge,Garza requested permission to speak to Uranga,respondent's president. Gonzales thought well of this proposaland told Garza to "tell [Uranga] that [he is] not mixed up inthis and [Uranga] will probably give [him] a break .,121Although Garza conferred with Uranga later that dayconcerning the cause of his discharge, Garza did not have anopportunity, because of Uranga's occupation with othermatters, to avail himself of the advice given him by Gonzales,respondent's dispatcher. Concerning the discharge, however,Uranga told Garza, as he had informed Garcia a day earlier,that he did not "have any use for [him]." During the sameconversation24 Uranga also stated that he "thought that oneof [respondent's] contracts ... was going to expire 25 and thathe was going to have to ... lay off three drivers. ,26Uranga, respondent's president, testified that Garcia andGarza were not "fired ... because [he] found out that theywere behind [the] union movement," but mainly because oftheir "tire padding on the road"27 and respondent's "loss ofbusiness." Concerning the former, Uranga stated that "for thisfour-month period there'28 the ... repair tickets [of Garzaand Garcia] on the tires were running between forty-eight and21 This, apparently,isa literal translationby the interpreter ofGarcia's testimony,whichwas given in Spanish.Perhaps,moreidiomatically, it might have been translated as "I have no use for yourservice."22 1 have already found that Gonzales' interrogationof Garzaconcerning"the promoter of the union" was violative of Section 8(a)(1)of the Act.23 Gonzales did not denymaking this statement.24My findingsastoGarza'sdischargeand the surroundingcircumstances,including his conversationwithGonzales and Uranga arebased upon,and the quotations are takenfrom, Garza's testimony.25Asfound earlier respondent and its customers entered intofifty percent of the rest of them"; that he "just kept watchingthis"; and that "from these tire bills, [he] came to oneconclusion, what they were doing is padding the bills."Respecting respondent's "loss of business," Uranga testifiedthat sometime before September 25 respondent was informedthat one of its contracts "was not to be renewed." Urangafurther testified that about the same time respondent "lostanother big account" and he "didn't know what state [his]business was in."Before leaving Uranga's testimony, two things are noted.Respondent did not offer any documentary evidence inconnection with the reasons given by him for the discharge ofGarcia and Garza, nor was any explanation offered to accountfor respondent's not having done so.F.Contentions and Concluding Findings ConcerningRespondent'sAllegedViolationsof Section 8(a)(3) of the ActThe General Counsel contends that Garcia and Garza weredischarged because they were the chief promoters of themovement to obtain labor organization representation forrespondent's drivers and that, therefore, respondent violatedSection 8(a)(3) of the Act. Respondent disputes this andmaintains that Garcia and Garza were dismissed for cause;namely, their "padding" of tire repair bills and respondent's"loss of business."The touchstone for decision respecting the actual reason forthe discharges is, it seems to me, the advice given to Garza byGonzales, respondent's dispatcher,when Garza proposeddiscussing his discharge with Uranga, respondent's president.At that time, it will be remembered, Gonzales told Garza totellUranga that he "was not mixed up" in what was looselytermed the union "and [Uranga] will probably give [him] abreak."The only reading which can be placed on thisstatement is that Garza, and Garcia as well, had beendischarged because they were "mixed up" in the union.The termination of the employment of Garcia and Garzafor this reason constituted an effective method of discouragingthem and other employees from supporting the movement toobtain representation for respondent's drivers, which had beensparked by Garcia and Garza. Their discharge also had theeffect of discouraging respondent's employees from becomingmembers of a labor organization which, clearly, would havebeen the ultimate result of the success of the representationmovement. I find, therefore, in agreement with the GeneralCounsel, that the dismissal of Garcia and Garza was violative ofSection 8(a)(3) of the Act.Respondent's contentions as to the reasons for thedischarge of Garcia and Garza are unconvincing. I cannotascribe credence to the testimony of Uranga, respondent'spresident, concerning tire repair bill "padding" by Garcia andcontractswhich provided for the monthly sale and delivery byrespondent to the customers of specified quantities of the product sold.As also found, these contracts have no set term,are often canceled bythe customers,and with similar frequency replaced by new agreements.26 No evidence was introduced concerning the layoff or discharge ofany drivers during this period other than Garcia and Garza. On thecontrary,as I have already found,one driver was hired about a weekbefore, and another about three weeks after the discharges here underconsideration.27It will be remembered that I have already found that respondent'sdrivers are authorized,while on their routes, to have flat tires repaired.28 The period referred to by Urgana was not otherwise fixed. C.V. URANGAGarza in face of respondent's unexplained failure, notwith-standing Uranga's statement that he kept track of these billsfor 4 months, to offer in evidence those bills as well as billssubmitted by other employees to show the comparisonclaimed. The conclusion is inescapable that had this evidencebeen adduced it would have given the he to Uranga'stestimony.Interstate Circuit, Inc. v. United States,306 U.S.208,226; Bechtel Corporation,141 NLRB 844, 845, 852.Iam likewise unimpressed by the second explanationsubmitted by respondent to justify the discharges; i.e., the"loss of business" it claims to have experienced. If anything,thiscontention, as will be shown, lends support to myconclusion that by discharging Garcia and Garza respondentviolated Section 8(a)(3) of the Act.In the first place, respondent's failure to offer in evidenceits records to substantiate its "loss of business" argumentcauses it to suffer from the same infirmities as respondent'stire repair bill "padding" claim. Additionally, it "fails to standunder scrutiny"2 9 for another reason.Notwithstanding respondent's assertion that it suffered abusiness loss at about the time it discharged Garcia and Garza,respondent in the same general period hired two other drivers.As I have found, in this connection, one was engaged about aweek before the discharges and the other about 3 weeks afterthat event. Had respondent, in fact, been required by businessreverses to discharge two drivers it would not, in the normalcourse, have hired two replacements.Respondent having hired substitutes for Garcia and Garza, Ifind that the "loss of business" reason given by respondent fortheir discharge is false. In view of this, I draw an inference,permissible in the circumstances, which is unfavorable torespondent.N.L.R.B. v. Dant,207 F.2d 165, 167 (C.A. 9).The extent of the unfavorable inference which is given rise bythe situation presented here was spelled out in a more recentcase by the court which decidedDant.InShattuck DennMining Corporation v. N.L.R.B.,362 F.2d 466, 470, thatcourt stated with sharp explicitness:If [the trial examiner] finds that the stated motive for adischarge is false, he certainly can infer that there is anothermotive. More than that, he can infer that the motive is onethat the employer desires to conceal-an unlawful motive-at least where, as in this case, the surrounding facts tend toreinforce that inference.30InAtlantic Metal Products, Inc.,161 NLRB 919, this principlewas specifically adopted by the Board.Accordingly, I conclude that by discharging Garcia andGarza respondent committed unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCERespondent's activities to the extent found violative of theAct in section III, above, occurring in connection with itsoperations set forth in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among29N.L.R.B. v. Dant,et al.,207 F.2d 165, 167 (C.A. 9).30The reinforcing"surrounding facts" in this case are, as I havefound,respondent's unlawful interrogation of employees,its creation ofthe impression that their activities in supportof themovement toobtain representation were under surveillance,and the advice given to641the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (3) of theAct, my Recommended Order will direct respondent to ceaseand desist therefrom and to take the affirmative actionnormally required in such cases to effectuate the policies ofthe Act. Any backpay found to be due to Garcia and Garzashall be computed in accordance with the formula set forth inF.W.Woolworth Company,90 NLRB 289, and shall includeinterest in the amount and manner provided for inIsisPlumbing & Heating Co.,138 NLRB 716.Because of the nature and flagrancy of the unfair laborpractices engaged in by respondent3 1 broad cease-and-desistprovisions will be included in my Recommended Order.Upon the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce within themeaning of Section 2(6) of the Act.2.The Union is a labor organization within the meaning ofSection 2(5) of the Act.3.By coercively interrogating employees concerning theirefforts at obtaining representation by a labor organization, theextent of their involvement in this movement, and theiractivities,and those of other employees, in its supportrespondent has engaged, and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.4.By creating an impression that the activities of em-ployees in furtherance of the movement set forth inConclusionsofLaw 3, above, were under surveillance,respondent has engaged, and is engaging, in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.5.Respondent did not engage in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act in themanner set forth in paragraphs 7(o), (p), (q), and (r) of thecomplaint.6.By discharging Jesus V. Garcia and Ricardo Garzabecause of their adherence to, and activities in support of, themovement to obtain the representation of respondent'semployees by a labor organization, thereby discouragingmembership in a labor organization, respondent has engaged,and is engaging, in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.7.The unfair labor practices engaged in by respondent, asset forth in Conclusions of Law 3, 4, and 6, above, affectcommerce within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of law, andGarza at the time ofhis dischargeby Gonzales, respondent's dispatcher.Ialsoplacein this category respondent's hiringof replacements forGarcia and Garza.31 See, inthis connection,N.L.R.B. v. United Mineral & ChemicalCorporation,391 F.2d 829 (C.A. 2, 1968). 642DECISIONSOF NATIONALLABOR RELATIONS BOARDupon the entire record in this case, I hereby issue thefollowing:IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges unfair labor practicesnot specifically found herein.RECOMMENDED ORDERC. V. Uranga, d/b/a Paso Del Norte Oil Company of EaglePass, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirefforts at obtaining representation by a labor organization, theextent of their involvement in this movement, or theiractivities, and those of other employees, in its support.(b) Engaging, attempting to engage, or giving the impres-sion that it is engaging, in surveillance of its employees' effortsat obtaining representation by a labor organization.(c)Discouraging membership in any labor organization bydiscriminating against employees in regard to hire or tenure ofemployment or any term or condition of employment.(d) In any other manner interfering with, restraining, orcoeicing employees in the exercise of their right to self-organization, to form, join,or assistlabor organizations, tobargain collectively through representatives of their ownchoosing, or to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the National LaborRelations Act, as amended, or to refrain from any or all suchactivities.2.Take the following affirmative action which, it is found,will effectuate the policies of the National Labor RelationsAct, as amended:(a)Offer to Jesus V. Garcia and Ricardo Garza immediateand full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority orother rights and privileges, and made them whole, in themanner set forth in the section of this Decision entitled "TheRemedy" for any loss ofearningsthey may have suffered byreason of the discrimination practiced against them.(b)Notify Jesus V. Garcia and Ricardo Garza if serving inthe Armed Forces of the United States of their or his, as thecasemay be, right to full reinstatement upon application inaccordance with the Selective Service Act and the UniversalMilitary Training and Service Act, as amended, after dischargefrom the Armed Forces.(c)Preserve and, upon request, make available to theNational Labor Relations Board or its agents, for examinationand copying, all payroll records, social security paymentrecords, timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay due underthe terms of this Recommended Order.(d) Post at its premises copies of the attached noticemarked "Appendix. ,32 Copies of said notice, and copies ofSpanish translations thereof, on forms provided by theRegionalDirectorforRegion 23, shall be posted byrespondent after being duly signed by its representative,immediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, includ-ing all placeswhere notices to employees are customarilyposted.Reasonable steps shall be taken by respondent toinsure thatsaidnotices and their Spanish translations are notaltered, defaced, or covered by any other material.32In the event that this Recommended Order is adopted by theBoard,the words"a Decision and Order"shall be substituted for thewords "the Recommended Order of a Trial Examiner"in the notice. Inthe further event that the Board'sOrder is enforced by a decree of aUnited States Court of Appeals,the words"a Decree of the UnitedStates Court of Appeals Enforcing an Order" shall be substituted for thewordss "a Decision and Order."In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read"Notify said RegionalDirector,inwriting, within 10 days from the date of this Order, whatsteps respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board, and in order toeffectuate the policies of the National Labor Relations Act, asamended, we hereby notify our employees that:After a trial in which both sides had an opportunity topresent their evidence, it has been found that we violated thelaw by committing unfair labor practices. Accordingly, we postthis notice and we will keep the promises that we make in thisnotice.WE WILL NOT question you in any way about any unionor about what you are doing to bring in a union to representyou.WE WILL NOT watch or spy on what you are doingabout any union or on what you are doing to bring in aunion to represent you. Also, WE WILL NOT do or sayanything to make you think that we are watching you orspying on you as you do any of these things.WE WILL NOT fire you, lay you off, fail or refuse togive you back your job, or take any action against youbecause you do anything for any union, or because you doanything to bring in a union to represent you, or becauseyou have already done any of these things. As it has beendecided that we fired Jesus V. Garcia and Ricardo Garza fordoing these things WE WILL offer to put them back towork at their old jobs or to jobs just like their old jobs andWE WILL pay Jesus V. Garcia and Ricardo Garza for anywages they lost because we fired them.WE WILL NOT in any manner interfere with, restrain,or coerce you in the exercise of any rights guaranteed toyou by the National Labor Relations Act. In thisconnection,WE WILL respect your rights to self-organization, to form, join, or assist any union, to bargaincollectively through any union or representative of yourchoice as to wages, hours of work, and any other term orcondition of employment. You also have the right, whichWE WILL also respect, to refrain from doing so.All our employees are free to become or remain, or not tobecome or remain, members of any union.(e)Notifythe RegionalDirectorfor Region23, inwriting,PASO DEL NORTE OILwithin 20 days from the receipt of this Decision,what stepsCOMPANY OF EAGLE PASShave been taken to comply herewith.33(Employer) C.V. URANGA643DatedByThis notice must remain posted for 60 consecutive days(Representative)(Title)from the date of posting, and must not be altered, defaced, orNote. We will notify Jesus V. Garcia and Ricardo Garza ifpresently serving in the Armed Forces of the United States oftheir right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge from theArmed Forces.covered by any othermaterial.If employees have any questionconcerningthis notice orcompliancewith itsprovisions,theymay communicatedirectly with theBoard'sRegionalOffice, 6617 Federal OfficeBuilding, 515Rusk Avenue, Houston, Texas 77002, Telephone228-4269.